The Honorable Mike Beebe State Senator 211 West Arch Searcy, Arkansas 72143
Dear Senator Beebe:
This is in response to your request, on behalf of the Beebe City Attorney, for an opinion regarding the authority of city attorneys in first class cities to use an "information" as a charging instrument. You have attached correspondence to your request from the City Attorney which indicates that city attorneys in cities of the second class have explicit statutory authority to file informations, but there does not appear to be any corresponding statutory authority for city attorneys in cities of the first class. The question posed is thus whether city attorneys in cities of the first class have authority to use informations as charging instruments in the absence of explicit statutory authority.
Please note that I have enclosed a copy of Op. Att'y Gen. 95-363, which concludes that although the statutory law on this point could benefit from legislative clarification, city attorneys in first class cities have implicit authority to file informations.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh